[Cite as Arnoff v. Elyria Police & Lorain Cty. Courts, 2020-Ohio-3521.]


STATE OF OHIO                     )                         IN THE COURT OF APPEALS
                                  )ss:                      NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

BRUCE ARNOFF

        Relator                                            C.A. No.       20CA011650

        v.

ELYRIA POLICE AND LORAIN                                   ORIGINAL ACTION IN
COUNTY COURTS                                              MANDAMUS

        Respondents


Dated: June 30, 2020



        PER CURIAM.

        {¶1}      Relator, Bruce Arnoff, has filed a document captioned “Writ of MANDAMUS -

Complaint” that demands the return of property held by Lorain County Courts, money damages,

and punitive damages. Mr. Arnoff also moved to waive payment of the cost deposit. Because

Mr. Arnoff’s petition does not comply with the mandatory requirements of R.C. 2969.25, this

Court must dismiss this action.

        {¶2}      R.C. 2969.25 sets forth specific filing requirements for inmates who file a civil

action against a government employee or entity. Mr. Arnoff acknowledged in his affidavit of

indigency that he is an inmate in an Ohio prison. The Elyria Police and Lorain County Courts

are government entities. See R.C. 2969.21(C) and (D). A case must be dismissed if the inmate

fails to comply with the mandatory requirements of R.C. 2969.25 in the commencement of the

action. State ex rel. Graham v. Findlay Mun. Court, 106 Ohio St. 3d 63, 2005-Ohio-3671, ¶ 6

(“The requirements of R.C. 2969.25 are mandatory, and failure to comply with them subjects an
                                                                               C.A. No. 19CA011650
                                                                                          Page 2 of 3

inmate’s action to dismissal.”). Mr. Arnoff failed to comply with the requirements regarding his

motion to waive prepayment of the cost deposit.

           {¶3}   An inmate seeking waiver of filing fees, as Mr. Arnoff did here, must file an

affidavit of indigency. The affidavit must include, among other things, “[a] statement that sets

forth the balance in the inmate account of the inmate for each of the preceding six months, as

certified by the institutional cashier[.]” R.C. 2969.25(C)(1). The statute requires specific

information be provided: an affidavit that “does not include a statement setting forth the balance

in [an] inmate account for each of the preceding six months” fails to comply with R.C.

2969.25(C)(1). State ex rel. Roden v. Ohio Dept. of Rehab. & Corr., Slip Opinion No. 2020-

Ohio-408, ¶ 6 (emphasis sic.). Mr. Arnoff’s affidavit of indigency only states that he is without

the necessary funds to pay the costs of this action; it does not meet any of the requirements of the

statute.     “‘R.C. 2969.25(C) does not permit substantial compliance[,]’” it requires strict

adherence by the filing inmate. Id. at ¶ 8, citing State ex rel. v. Neil v. French, 153 Ohio St. 3d
271, 2018-Ohio-2692, ¶ 7. Therefore, Mr. Arnoff’s affidavit does not comply with the mandatory

requirements of R.C. 2969.25(C)(1).

           {¶4}   Because Mr. Arnoff did not comply with the mandatory requirements of R.C.

2969.25, this case is dismissed. Costs are taxed to Mr. Arnoff. The clerk of courts is hereby

directed to serve upon all parties not in default notice of this judgment and its date of entry upon

the journal. See Civ.R. 58.




                                                      LYNNE S. CALLAHAN
                                                      FOR THE COURT
                                 C.A. No. 19CA011650
                                            Page 3 of 3

HENSAL, J.
SCHAFER, J.
CONCUR.

APPEARANCES:

BRUCE ARNOFF, Pro se, Relator.